Citation Nr: 0610119	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-36 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 2002 to September 
2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for asthma.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran does not currently have asthma.


CONCLUSION OF LAW

Asthma was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO issued the veteran a VCAA notice in 
September 2002, prior to the initial unfavorable rating 
decision of February 2003.  The September 2002 notice 
informed the veteran of the type of information and evidence 
that was needed to substantiate her claim for service 
connection.  The June 2002 notice did not inform the veteran 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequacy of the September 2002 VCAA notice as 
to the elements of establishing a disability rating or an 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
AOJ, the Board must consider whether the veteran has been 
prejudiced thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection for asthma, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

In this case, the Board finds that VA has adequately 
fulfilled its duties under the VCAA.  VA has conducted all 
appropriate development of evidence relevant to this case, 
and has secured all available pertinent evidence.  The 
veteran has had a meaningful opportunity to participate in 
the processing of her claim.  To the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
the Board finds such error to be harmless error that would 
not reasonably affect the outcome of the case.

Service Connection for Asthma

The veteran contends that she has asthma that began during 
service.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303.  A veteran will be considered to have been 
in sound condition when examined and accepted for service, 
except as to disorders noted on entrance into service, or 
when clear and unmistakable evidence demonstrates that the 
disability existed prior to service and was not aggravated by 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2005).

The examining physician did not find asthma when the veteran 
was examined for entry into service.  About a month after 
entering service, the veteran was seen at a service clinic 
for dyspnea on exertion and nocturnal shortness of breath.  
She stated that she had not had breathing problems prior to 
service.  Health care practitioners examined her, 
administered pulmonary function tests (PFTs), and made a 
provisional diagnosis of asthma.  The treatment record 
contains a notation that the veteran's asthma existed prior 
to her service.  The veteran was separated from service 
because of her respiratory condition.

On VA medical examination in January 2003, the examiner noted 
that the veteran was given histamine when she took the PFTs 
during service.  The veteran indicated that she did not have 
trouble breathing.  The examiner concluded that the veteran 
did not presently have asthma.  In denying service connection 
for asthma in the February 2003 rating decision, the RO noted 
the record that the veteran's asthma had existed prior to 
service, and the absence of a diagnosis of asthma on the 
January 2003 VA examination.

In May 2004, the veteran had a hearing before the undersigned 
Veterans Law Judge.  She objected to any finding that she had 
asthma prior to service.  She has questioned the conclusion 
that she does not presently have asthma, in light of her 
separation from service because of asthma.

In November 2005, the Board remanded the case for a new 
examination to clarify whether the veteran has asthma.  On VA 
examination in December 2005, the examiner noted having 
carefully reviewed the veteran's claims file.  Physical 
examination was completely negative, with no pulmonary 
symptoms.  The examiner noted that the veteran had always 
been very active.  The examiner stated that the histamine 
challenge test that was performed during service was not a 
good basis for a diagnosis of asthma.  The examiner wrote, 
"I can unequivocally state that [the veteran] does not have 
asthma and has never had asthma."

The VA examination findings credibly establish that the 
veteran does not currently have asthma.  In the absence of 
current asthma, the Board denies service connection for 
asthma.


ORDER

Entitlement to service connection for asthma is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


